                                                          LAW OFFICE OF

                                              MICHAEL K. BACHRACH
                                                 224 WEST 30TH STREET, SUITE 302
                                                       NEW YORK, N.Y. 10001
                                                             ‐‐‐‐‐‐‐‐‐‐‐‐‐‐
                                              TEL. (212) 929‐0592  FAX. (866) 328‐1630


MICHAEL K. BACHRACH *                                                                              http://www.mbachlaw.com
* admitted in N.Y., MN and D.C.                                                                       michael@mbachlaw.com


                                                             May 6, 2021

         By ECF and email

         The Hon. Paul A. Crotty
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, NY 10007

                                                             Re: United States v. Tagliaferro,
                                                             19 Cr. 472 (PAC)

         Dear Judge Crotty:

                 The parties have conferred regarding the scheduling of post-trial motions in the above-
         referenced matter, and we write now, jointly on behalf of the defendant and the Government, to
         jointly request that this Court so-order the following schedule:

                            Post-trial motions due: Friday, June 4, 2021
                            Response due:           Friday, June 25, 2021
                            Reply, if any, due:     Friday, July 9, 2021

                   Thank you for your time and consideration.

                                                             Respectfully submitted,

                                                             /S/

                                                             Michael K. Bachrach
                                                             Richard H. Rosenberg
                                                             Attorneys for Defendant Salvatore Tagliaferro

         cc:       AUSA Thomas McKay (by ECF)
                   AUSA Jarrod L. Schaeffer (by ECF)
